Citation Nr: 0714860	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder. 

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for an abdominal 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

   
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his February 2005 
Form 9, the veteran requested a hearing before a member of 
the Board.  In March 2005, the veteran withdrew his hearing 
request.  


FINDINGS OF FACT

1.  A chronic respiratory disorder, currently diagnosed as 
chronic obstructive pulmonary disease (COPD), was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is a respiratory disorder 
otherwise related to active duty service.

2.  A chest pain disorder was not manifested during the 
veteran's active duty service and any current chest pain 
disorder is not shown to be related to service. 

3.  An abdominal disorder was not manifested in service; 
there is no current diagnosis of an abdominal disorder and no 
evidence tending to relate an abdominal disorder service.


CONCLUSION OF LAW

1.  Service connection for a respiratory disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection for chest pain is not warranted. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  Service connection for an abdominal disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and has been notified 
of the information and evidence necessary to substantiate the 
claims and of the efforts to assist him.  In a July 2003 
letter (prior to the August 2003 rating decision), the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  While the July 2003 letter did not 
advise the veteran verbatim to submit everything he had 
pertinent to his claims, it explained the type of evidence 
necessary to substantiate his claims and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claims.

The Board finds that proper notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).   The veteran and his representative have been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  

The appellant has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to his service 
connection claims. (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, such notice becomes significant 
when there is an award of the benefit sought (compensation).  
As the decision below is a denial rather than a grant of 
compensation, neither the rating of the disabilities at issue 
nor the effective dates of an award is relevant, and the 
veteran is not prejudiced by the fact he did not receive such 
notice.

All pertinent (identified) records available have been 
secured.  The veteran has not identified any pertinent 
evidence that remains outstanding.  The Board considered 
whether VA examinations were indicated for the veteran's 
respiratory disorder, chest pains, and abdominal disorder.  A 
VA examination is indicated when there are: 1) competent 
evidence of current disability; 2) evidence establishing a 
disability causing event in service, and 3) evidence 
suggesting that the current disability and the event in 
service might be related. 38 C.F.R. § 3.159.  Here, as at 
least two out of the three factors have not been met for each 
claim, VA examinations are not in order.  VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claims.




II.  Factual Background

The service medical records are completely negative for any 
complaints, treatment, or diagnoses of a breathing disorder, 
chest pain, or abdominal disorder.  An April 1970 chest x-ray 
was negative.  

Pos service medical records included a June 1983 treatment 
record from the Neurological Clinic that specifically noted 
that the veteran's past medical history and indicated that he 
had no major problems involving the heart, lungs, liver, 
kidney, thyroid, endocrine, gallbladder, or ulcer disease.  

In an August 2003 statement, the veteran indicated that his 
respiratory problems began while he was in the military.  He 
added that he was exposed to different chemicals and fumes at 
Carswell AFB in Ft. Worth, Texas, as well as in basic 
training in San Antonio, Texas.  

September 2002 to October 2004 treatment records from Dr. B. 
C. showed treatment for COPD, pneumonia, and shortness of 
breath.  A July 2004 record noted that the veteran had been 
unable to quit smoking.  He denied any chest pain except 
occasionally he developed sharp shooting pains in the 
anterior chest that were not associated with exertion and not 
associated with any other cardiac symptoms.  He denied 
palpitations and abdominal pain.  An objective evaluation 
revealed decreased breath sounds.  His heart had a regular 
rhythm and rate.  His abdomen was soft and nontender without 
masses, rebound, guarding, or hepatosplenomegaly.  The 
assessment included COPD, chronic tobacco dependence, and a 
history of asbestosis.  

July to August 2003 treatment records from Christus Spohn 
Hospital South indicated that the veteran was admitted to Bay 
Area Medical Center in July 2003 for chest pains.  Cardiac 
work up at Bay Area Medical Center was negative.  Since his 
discharge he began having increasing dyspnea, fevers, and 
fatigue.  His chest pains had resolved.  He returned to the 
clinic and was given a PPD TB (tuberculosis) test which 
appeared to be positive at 12 millimeters.  He was 
subsequently admitted to Christus Spohn Hospital South under 
Dr. B. C.'s care.  It was noted that the veteran had been 
previously diagnosed with asthma, COPD, and asbestosis.  A 
July 2003 pulmonary consultation noted that previous chest CT 
scan from April 2000 showed evidence of COPD, but not 
infiltrate at that time.  September and October 2002 chest 
radiograph reports showed COPD changes along with possible 
old granulomatous disease.  A July 2003 CT scan of the chest 
done at Bay Area Medical Center showed no evidence of 
pulmonary emboli and severe bullous disease.  There was left 
upper lung fibrotic scarring as a possible cause for the 
infiltrate in the upper lobe.  The veteran denied any past 
medical history of heart disease.  On July 2003 cytopathology 
report, the clinical information was listed as extensive left 
upper lobe infiltrate with possible positive tuberculosis 
skin testing (PPD).  The diagnosis interpretation was washing 
from left upper lobe infiltrate, benign cytology.  

Records included a past medical history of smoking less than 
or equal to a pack of cigarettes a day for 30 years.  The 
veteran indicated that he worked as an aircraft mechanic at 
the Naval Air Station in Corpus Christi.  It was noted that 
there was some question of asbestos exposure, although it's 
not clear how much or when.   Another July 2003 record 
indicated that he had increasing dyspnea and cough with some 
yellowish sputum over the past on to two weeks and denied 
hemoptysis.  He had some left upper lung zone pleuritic chest 
pain.  He denied anterior chest pain.  He had a decreased 
appetite and no vomiting or diarrhea.  The abdomen was soft 
and nontender.  A July 2003 tomography of the chest revealed 
that there were severe bullous emphysematous changes 
involving both upper lobes and extensive infiltrate involving 
the majority of the left upper lobe and lingula with a 
possible cavity in the region of the lingula.  It was noted 
that infectious etiologies were a consideration; however, 
also in the differential for longstanding infiltrate was 
bronchioalveolar cell carcinoma.  An August 2003 chest x-ray 
indicated that the heart size appeared within normal limits.  

September 2003 to October 2004 treatment records from Dr. S. 
S. showed treatment for shortness of breath, pneumonia, COPD, 
lung pain, and a lung mass.  A September 2003 physical 
examination revealed that the lungs had decreased breath 
sound in the left upper lobe; otherwise there were hard 
bilateral wheezes.  The abdomen was benign.  It was noted 
that the veteran smoked a half a pack of cigarettes a day for 
20 years.  On December 2003 evaluation, he denied fever, 
chills, nausea, vomiting, diarrhea, abdominal pain, chest 
pain, hematemesis, hemoptysis, hematochezia, melena, syncope 
or passing out.  A physical examination revealed that his 
lungs had fair air bilaterally and his abdomen was benign.  

On his February 2005 Form 9, the veteran indicated that his 
COPD is aggravated by his smoking habit and that he began 
smoking while he was in the military.  

III.  Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  Disability which 
is proximately due to, or the result of, a service connected 
disability shall be service connected. 38 C.F.R. § 3.310 (a).  
The Court has held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

Respiratory Disorder and Chest Pains

The appellant seeks service connection for a respiratory 
disorder and chest pains.  There are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; COPD is diagnosed and 
the record shows that the COPD has been manifested by 
breathing problems and chest pains.  The record is negative 
for a current diagnosis of a heart disorder.  Next, there 
must be evidence of disease or injury in-service.  The 
appellant's SMR's are negative for any complaints, treatments 
or diagnoses regarding any respiratory disorders, chest 
pains, or related symptoms.  Consequently, direct service 
connection, i.e., on the basis that a chronic disability 
became manifested in service and has persisted since, is not 
warranted.  Here, the evidence suggests that the appellant 
was not diagnosed with a respiratory disorder, chest pains, 
or COPD until 2000.  (See Christus Spohn Hospital South 
records reporting results from an April 200 CT scan).  
Finally, there must be competent evidence (medical opinion) 
that links the current disability to disease or injury in 
service.  Here, there is no such medical opinion.  No medical 
practitioner has opined that the veteran's COPD, respiratory 
disorder, or chest pains are related to service or to any 
events in service (including any exposure to asbestos or 
chemicals in service).  In the absence of any competent 
(medical) evidence of a nexus between a current respiratory 
disorder or chest pains and service, service connection is 
not warranted.  As noted above, the veteran's own statements 
and contentions regarding a relationship between his current 
breathing problems and chest pain and service (or any 
asbestos or chemical exposure therein) cannot by themselves 
establish this is so.  As a layperson, he is not competent to 
establish medical etiology by his own unsupported opinion. 
See Espiritu, supra.  Without competent evidence of a nexus 
between the current respiratory disorder or chest pains and 
service, service connection is not warranted. See Hickson, 12 
Vet. App. 247.

The veteran has claimed that his current respiratory disorder 
and chest pains are related to cigarette smoking, which he 
began in service.  Applicable law bars compensation for 
disability resulting from disease or injury attributable to 
the use of tobacco products by the veteran during his 
service. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This 
provision applies to claims filed after June 9, 1998, and 
therefore affects the appellant's claims (the appellant's 
initial claims were received in July 2003).

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply as there is a preponderance of evidence 
against these claims.

Abdominal Disorder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has an abdominal disorder, the disability 
for which he seeks service connection.  He has not submitted 
any evidence of a current diagnosis of an abdominal disorder, 
nor has he identified any treatment provider with records of 
treatment for an abdominal disorder.  In the absence of proof 
of a present disability, there is no valid claim [of service 
connection]. See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)

Despite the veteran's contentions that he currently suffers 
from abdominal problems, the competent medical evidence of 
record has not shown any clinical findings of such problems.  
Moreover, a history of abdominal problems during active duty 
has not been shown or documented in the service medical 
records.  While the veteran may claim that he has an 
abdominal disorder, as a lay person, he is not competent to 
render a medical diagnosis. See Espiritu, supra.  There is a 
preponderance of evidence against the veteran's claim.  


ORDER

Service connection for a respiratory disorder is denied.

Service connection for chest pains is denied.

Service connection for an abdominal disorder is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


